Campbell, J\,
delivered the opinion of the court.
That the appellee is entitled to recover the land sued for was settled by the decision of this court on the former appeal in this case. It was then held that the purchase of the land from the State was not available to defeat the title of the appellee, and operated merely as a redemption of the land. There is nothing in the record to change this view.
On his own testimony the appellant was not a bona fide holder of the land so as to entitle him to compensation for improvements under § 2512 of the Code of 1880. When he purchased and made the improvements he knew all the facts about the title. True, he thought the tax-title was good and sufficient to defeat the claim of the McGee heirs. In this he was mistaken, and as he knew the facts and mistook the law, the sincerity of his erroneous belief is not sufficient to bring him within Cole v. Johnson, 53 Miss. 94.
The court rightly instructed the jury to find against the appellant. Affirmed.